DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the combination of elements as required by claims 19 and 20 must be shown or the feature(s) canceled from the claim(s).  Claim 19 requires “said front space is further used by said front extension frame to accommodate at least one power distribution device or at least one cabling management device” and claim 20 requires “said front extension frame is installed with a power distribution device in said front space, and said power distribution device is provided on one side thereof with a plurality of power supply units spaced from each other, each power supply unit being corresponded to a location reserved for accommodating an electronic equipment in said cabinet”.  The claimed power distribution device and cabling management device are shown in Figures 9-12.  However, these elements are only shown in combination with an embodiment of the front extension frame and front space which is connected to only the first pipeline, rather than the first and third pipeline. 
Claims 19 and 20 both depend from claims 17, 10, 9, 8, 7, 5, 3, 2, and 1.  Claim 7 requires that “a third pipeline is connected to said cooling apparatus and communicated to lower sides of said front spaces of said cabinets”.  No new matter should be entered, 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  In this case, the use of the term “communicated” has rendered several claims indefinite, as it is not used in its original meaning.  In several claims (1-3 and 7), the term “communicated” is used inappropriately.  The term could be replaced with either “in communication with” or “connected”.  
The term “communicated to” in claims 1-3 and 7 is used by the claim to mean “in communication with,” while the accepted meaning is “impart or pass on.” The term is indefinite because the specification does not clearly redefine the term.
The Examiner notes that it was considered that the term “communicated to” could be intended to instead mean “connected to”.  However, such an interpretation of the claim language may be introducing an inappropriately narrow scope to the claims.  Furthermore, claim 1 uses the phrase “a first pipeline connected to said cooling apparatus and communicated to said front spaces…”, which at least implies that the intended meaning of “communicated to” is different than “connected to”. 

Regarding claim 1, it is further unclear how first pipeline is [in communication with] said front spaces of said cabinets “in turn in one single path”.  It is likely that the Applicant has intended the claim to read “a first pipeline… [in communication with each of] said front spaces of said cabinets in turn…”.  However, it is not entirely clear what the Applicant has intended by the requirement that the communication between the pipeline and each of the cabinets be “in one single path”.  From Paragraph 60 of the published application, the phrase is given the following context:  “it is primary to communicate the front spaces 11 of these cabinets 3 in turn in one single path (in one single flowing direction), such that providing cold air to each cabinet 3 is ensured”.  Therefore, the Examiner believes that the phrase as a whole is intended to mean that the first pipeline only supplies air. 
For the purposes of this examination, it is assumed that the Applicant intends the language of claim 1 to be read as follows: 
a first pipeline connected to said cooling apparatus and [in communication with each of] said front spaces of said cabinets in turn in one single path, for supplying cold air to said front spaces from said cooling apparatus; 
a second pipeline connected said cooling apparatus and [in communication with] said rear spaces of said cabinets, for recycling hot air to said cooling apparatus from said cabinets.
Furthermore, claim 1 is rendered indefinite by the use of the phrase “said controller is allowed for regulating output of air conditioning of the cooling apparatus allowed for regulating…”.  
Again, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “allowed for” in claim 1 is used by the claim to mean one of the following:  “intended for”, “provided for the purpose of”, “capable of”, or “configured to be able to”; while the accepted meaning is either “give the necessary time or opportunity for” or “give permission to do something”.  The term is indefinite because the specification does not clearly redefine the term, and it is not possible to tell which meaning was intended by the Applicant. 
If the controller is provided for the purpose of regulating output or is intended for that same purpose, then the recitation of the regulation provided by the controller is a mere recitation of the intended use of the structure.  For the sake of this examination, it is assumed that the Applicant has intended to positively require at least some portion of the controller’s regulation. 
It is not clear if the controller is merely capable of controlling the output, or if it is configured to control the output.  The former interpretation is the broader of the two, as it does not require the controller to be explicitly configured to perform such a control operation; it merely requires that the controller is able to be configured to perform such an operation.  The latter interpretation more narrowly requires not only that the controller be capable of performing such an operation, but actually be configured or programmed to perform in such a manner.  For the purposes of this examination, it is assumed that the Applicant has intended for the claim to convey that the “controller is [capable of] regulating output of air conditioning…”, as such an interpretation is a) the broadest reasonable understanding of the claims and b) closer to the accepted meaning of “give the necessary time or opportunity for”. 
Appropriate correction of the claim language is required. 
As discussed above, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “communicated to” in claims 2-3 is used by the claim to mean “in communication with,” while the accepted meaning is “impart or pass on.” The term is indefinite because the specification does not clearly redefine the term.
The Examiner notes that, in claims 2-3 in particular, it is possible that the Applicant intended for the phrase “communicated to” to be interpreted as “connected to”.  However, as previously discussed, such an interpretation of the claim language may be introducing an inappropriately narrow scope to the claims.  Furthermore, such an interpretation would require the Examiner to interpret the indefinite language in two different ways for the different claims, as its interpretation has already been set by that which is disclosed in claim 1.  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Similarly to that discussed above regarding claim 1, claim 7 requires “a third pipeline is connected to said cooling apparatus and [in communication with] lower sides of said front spaces of said cabinets in turn in one single path for supplying cold air to said front spaces from said cooling apparatus”.  For the same reasons as those stated above, claim 7 is interpreted as “a third pipeline is connected to said cooling apparatus and [in communication with each of the] lower sides of said front spaces of said cabinets in turn in one single path for supplying cold air to said front spaces from said cooling apparatus”. 
Claim 8 recites the limitation “each third air distribution unit”.  There is insufficient antecedent basis for this limitation in the claim, as “a third air distribution unit” is not previously introduced.  For the purposes of this examination, the phrase “each third air distribution unit” is instead understood to be read as “[a] third air distribution unit”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (Published U.S. Patent Application No. 20100078157) in view of Johnson et al. (Published U.S. Patent Application No. 20050170770).

said cooling apparatus defining a controller (43) to adjust output of air conditioning; 
said plurality of cabinets (cabinet 112), each having an accommodating space therein for locating electronic equipment (equipment rack 208), each cabinet further comprising a front extension frame forming a front space communicated to said accommodating space (cabinet front portion 302), and a rear extension frame forming a rear space communicated to said accommodating space (cabinet rear portion 304); 
a first pipeline connected to said cooling apparatus and [in communication with each of] said front spaces of said cabinets in turn in one single path, for supplying cold air to said front spaces from said cooling apparatus (one main supply line 106, Para. 26, “cabinet front portion 302 houses the diffuser unit 206 to distribute supply air to each equipment rack 208”); 
a second pipeline connected said cooling apparatus and [in communication with] said rear spaces of said cabinets, for recycling hot air to said cooling apparatus from said cabinets (main return line 116, Para. 26, “cabinet rear portion 304 collects the exhaust air from the cabinet 112 and the exhaust air exits the cabinet 112 through the cabinet exit port 114 that is connected to the main return line 116”); 
at least one temperature sensing unit provided in each cabinet to acquire a cooling demand of each cabinet (Para. 18, “sensors may be mounted within each cabinet 112 to monitor the humidity, temperature, or any other type of factor that may affect the performance of the electronic equipment”); 
a first air distribution unit provided in said front space of each cabinet to regulate the speed of cold air flowing inwards from said first pipeline according to said cooling demand of each cabinet (Para. 21, “diffuser unit 206 has a plurality of adjustable nozzles that blow supply air over the electronic equipment racks 208. The diffuser unit 206 is adaptable to be configured to a user defined position. The adjustable nozzles control the volume, velocity and direction of supply air distributed throughout each cabinet 112”). 
Roth is silent regarding: 
said cooling apparatus defining a controller to adjust output of air conditioning; 
at least one temperature sensing unit provided in said rear space of each cabinet to acquire a cooling demand of each cabinet; 
a second air distribution unit provided in said rear space of each cabinet to regulate the speed of hot air flowing toward said second pipeline according to said cooling demand of each cabinet; 
wherein said controller is allowed for regulating output of air conditioning of the cooling apparatus according to said cooling demands of said cabinets. 
However, Johnson (Fig. 2, 11-12) teaches a smart cooling system, wherein: 
said cooling apparatus defining a controller to adjust output of air conditioning (Para. 107, “temperature system may further include a controller 50. The 
at least one temperature sensing unit provided in said rear space of each cabinet to acquire a cooling demand of each cabinet (Para. 106, “temperature system includes multiple sensors 34. Each sensor 34 can be disposed within the housing 12 to detect a temperature of drawn-in and/or fan-exhausted air”; 
a second air distribution unit provided in said rear space of each cabinet to regulate the speed of hot air flowing toward said second pipeline according to said cooling demand of each cabinet (Para. 53, “fan unit 10 includes multiple fans 18, each fan 18 being coupled to an interior exhaust duct 20. The ducts 20 are configured and arranged to extend upward to a top 32 of the fan unit 10 and to terminate into an exhaust port 16”); 
wherein said controller is [capable of] regulating output of air conditioning of the cooling apparatus according to said cooling demands of said cabinets (Para. 107, “controller 50 can be configured to help maintain the temperature of the air around the servers 125 substantially constant. The controller 50, e.g., a PC-type of computer or a programmable microprocessor, can be operatively coupled to each sensor 34 to control operating speeds of the fans 18 in response to temperatures detected by the sensors 34… controller 50 can receive the signals from the sensors 34 and determine whether one or more detected temperatures deviate from a desirable range of internal temperature(s) of the servers 125 and/or the enclosure 100. If one or more detected temperatures are not within a range of desired temperature (s), the controller 50 can send appropriate speed-
It would have been obvious to one skilled in the art at the time of the invention to include the temperature sensor(s) and controller by use of a known technique to improve similar devices in the same way as taught by Johnson into the teachings of Roth because it does no more than yield predictable results of providing an additional means to control the flow of air to and from the cabinet, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  

Regarding claim 2, Roth in view of Johnson teaches the smart cooling system as claimed in claim 1, wherein said first pipeline is [in communication with] an upper side of said front space of each cabinet (Roth:  see Fig. 2, airflow provided through main supply line 106 is communicated into the entirety of the cabinet front portion 302, including the upper side of the cabinet front portion 302).

Regarding claim 3, Roth in view of Johnson teaches the smart cooling system as claimed in claim 2, wherein said second pipeline is [in communication with] an upper side of said rear space of each cabinet (Roth:  see Fig. 1-3).

Regarding claim 4, Roth in view of Johnson teaches the smart cooling system as claimed in claim 3, wherein said temperature sensing unit is provided in an upper position of said rear space of each cabinet (Johnson:  see Fig. 11-12, uppermost sensor .

Claims 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (Published U.S. Patent Application No. 20100078157) in view of Johnson et al. (Published U.S. Patent Application No. 20050170770) as applied to claim 3 above, and further in view of Spinazzola et al. (Published U.S. Patent Application No. 20030150231).  Support for obviousness is supplied through NPL (Head Loss, Engineering Library, Accessed 9 March 2021, provided from June 1992, URL https://engineeringlibrary.org/reference/head-loss-fluid-flow-doe-handbook, PDF copy attached). 
Regarding claim 5, Roth in view of Johnson teaches the smart cooling system as claimed in claim 3. 
Roth in view of Johnson is silent regarding the first pipeline is provided with a plurality of downward-extending portions connecting to an upper side of said front extension frame of each cabinet. 
However, Spinazzola (Fig. 6, 10) teaches a cooling system (Title, “Computer rack heat extraction device”), wherein said first pipeline (inlet duct 25) is provided with a plurality of downward-extending portions connecting to an upper side of said front extension frame of each cabinet (see Fig. 10, inlet duct 25 is connected to air inlets 8a at the upper side of the front of the rack).
It would have been obvious to one skilled in the art at the time of the invention to include the alternate connection location of the cooling pipeline by simple substitution 

Regarding claim 6, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 5.
Roth in view of Johnson and Spinazzola are silent regarding each downward-extending portion is not longer than 30 cm in length. 
Roth teaches an extending portion of an appropriate length to connect the first pipeline and the cabinet.  Spinazzola discloses a downward-extending portion of an appropriate length to connect the first pipeline and the cabinet.  Neither Roth nor Spinazzola teach the dimensions of the extending portions to be less than or equal to 30 cm in length.  
The Applicant has not disclosed that limiting the dimensions of each downward-extending portion to be less than or equal to 30 cm solves any stated problem or is for any particular purpose.  Moreover, it appears that the cooling system would perform equally well with any appropriate length for the downward-extending portion, and that the length “not longer than 30 cm” is not critical to the performance or structure of the invention.  Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure that the extending portion of either Roth or Spinazzola is not longer than 30 cm 
Furthermore, the Examiner notes that it is particularly well-known in the art to reduce the travel distance of fluids, as such a reduction in travel distance can reduce the instance of head loss in compressible fluids.  Even if the dimensions of the vertically extending length were not merely a design choice, a person of ordinary skill in the art would understand the importance of reducing the length of duct through which the fluid flows. 
It is well-known in the art that the length of duct through which fluid flows is a results-effective variable which impacts the head loss of said fluid (see NPL, “head loss that occurs in pipes is dependent on the flow velocity, pipe length and diameter, and a friction factor based on the roughness of the pipe and the Reynolds number of the flow (emphasis added)”).  It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, the length of a duct has long been recognized as a results-effective variable.

Regarding claim 7, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 5, wherein a third pipeline (Roth:  one main supply 
As previously discussed in the rejection of claim 5, it would have been obvious to one skilled in the art at the time of the invention to include the alternate connection location of the cooling pipeline by simple substitution of one known element for another to obtain predictable results as taught by Spinazzola into the teachings of Roth because it does no more than yield predictable results of providing an alternate location for the introduction of a cooling pipeline, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  The Examiner has added emphasis to reiterate that the inclusion of the alternate connection location of the first pipeline of Spinazzola would not be replacing that which is shown in Roth, but would be taken in addition to that shown in Roth.  Therefore, it would have been obvious to one skilled in the art at the time of the invention to include the upper and lower air supply lines by combining prior art elements according to known methods to yield predictable results as taught by Spinazzola into the teachings of Roth because it does no more than yield predictable results of providing a means for the air to be supplied at two different points, thereby increasing the ability of the cooling system to provide distributed airflow across the height of the cabinet, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 8, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 7, wherein [a] third air distribution unit is provided in said front space of each cabinet to regulate the speed of cold air flowing inwards from the third pipeline according to said cooling demand of each cabinet (Roth:  Para. 21, “diffuser unit 206 has a plurality of adjustable nozzles that blow supply air over the electronic equipment racks 208. The diffuser unit 206 is adaptable to be configured to a user defined position. The adjustable nozzles control the volume, velocity and direction of supply air distributed throughout each cabinet 112”).

Regarding claim 9, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 8, wherein said third pipeline is provided with a plurality of upward-extending portions connecting to a lower side of said front extension frame of each cabinet (Roth:  cabinet supply line 110).

Regarding claim 10, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 9.
Roth in view of Johnson and Spinazzola are silent regarding each downward-extending portion and upward-extending portion is not longer than 30 cm in length. 
Roth teaches an downward-extending portion and upward-extending portion of an appropriate length to connect the pipelines and the cabinet.  Spinazzola discloses a downward-extending portion of an appropriate length to connect the first pipeline and the cabinet.  Neither Roth nor Spinazzola teach the dimensions of the extending portions to be less than or equal to 30 cm in length.  

Furthermore, the Examiner notes that it is particularly well-known in the art to reduce the travel distance of fluids, as such a reduction in travel distance can reduce the instance of head loss in compressible fluids.  Even if the dimensions of the vertically extending length(s) were not merely a design choice, a person of ordinary skill in the art would understand the importance of reducing the length of duct through which the fluid flows. 
It is well-known in the art that the length of duct through which fluid flows is a results-effective variable which impacts the head loss of said fluid (see NPL, “head loss that occurs in pipes is dependent on the flow velocity, pipe length and diameter, and a friction factor based on the roughness of the pipe and the Reynolds number of the flow”, emphasis added).  It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, the length of a duct has long been recognized as a results-effective variable.

Regarding claim 11, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 8, wherein each rear extension frame of said cabinet is further provided with two temperature sensing units (Johnson:  Para. 106, “temperature system includes multiple sensors 34”), defined as an upper temperature sensing unit and a lower temperature sensing unit, respectively, for acquiring cooling demands at the top and bottom of each cabinet (Johnson:  see locations of sensors 34 at the upper and lower areas of the exhaust air fan unit 10).

Regarding claim 12, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 11, wherein said first air distribution unit is allowed to regulate the speed of cold air flowing inwards (Roth:  Para. 21, “diffuser unit 206 has a plurality of adjustable nozzles that blow supply air over the electronic equipment racks 208. The diffuser unit 206 is adaptable to be configured to a user defined position. The adjustable nozzles control the volume, velocity and direction of supply air distributed throughout each cabinet 112”) from the first pipeline (Spinazzola:  ceiling duct 2a) according to said cooling demand at the top of each cabinet (Johnson:  Para. 107, “Upon 



Regarding claim 14, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 13, wherein said first air distribution unit is allowed to regulate the speed of cold air flowing inwards (Roth:  Para. 21, “diffuser unit 206 has a plurality of adjustable nozzles that blow supply air over the electronic equipment racks 208. The diffuser unit 206 is adaptable to be configured to a user defined position. The adjustable nozzles control the volume, velocity and direction of supply air distributed throughout each cabinet 112”) from the first pipeline (Spinazzola:  ceiling duct 2a) according to said cooling demand at the top of each cabinet (Johnson:  Para. 107, “Upon detection of a temperature of drawn-in and/or fan-exhausted air, the sensor 34 can be configured to send signals to the controller 50. The controller 50 can receive the signals from the sensors 34 and determine whether one or more detected temperatures deviate from a desirable range of internal temperature(s) of the servers 125 and/or the enclosure 100. If one or more detected temperatures are not within a range of desired temperature (s), the controller 50 can send appropriate speed-control signals to appropriate fans 18 to increase or decrease fan speed and thereby to increase or decrease air flow produced by the fans 18”), while each third air distribution unit is 

Regarding claim 15, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 8, wherein a plurality of temperature sensing units are respectively located at positions from upper to lower side of said rear space for acquiring cooling demands at upper to lower positions of each cabinet (Johnson:  see locations of sensors 34 at the upper, middle, and lower areas of the exhaust air fan unit 10).

Regarding claim 16, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 15, wherein said first air distribution unit is allowed 

Regarding claim 17, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 10, wherein a plurality of temperature sensing units are respectively located at positions from upper to lower side of said rear space for acquiring cooling demands at upper to lower positions of each cabinet (Johnson:  see locations of sensors 34 at the upper, middle, and lower areas of the exhaust air fan unit 10).

Regarding claim 18, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claim 17, wherein said first air distribution unit is allowed to regulate the speed of cold air flowing inwards (Roth:  Para. 21, “diffuser unit 206 has a plurality of adjustable nozzles that blow supply air over the electronic equipment racks 208. The diffuser unit 206 is adaptable to be configured to a user defined position. The adjustable nozzles control the volume, velocity and direction of supply air distributed throughout each cabinet 112”) from said first pipeline (Spinazzola:  ceiling duct 2a) according to said cooling demand at the top of each cabinet (Johnson:  Para. 107, “Upon detection of a temperature of drawn-in and/or fan-exhausted air, the sensor 34 can be configured to send signals to the controller 50. The controller 50 can receive the signals from the sensors 34 and determine whether one or more detected temperatures deviate from a desirable range of internal temperature(s) of the servers 125 and/or the . 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roth (Published U.S. Patent Application No. 20100078157) in view of Johnson et al. (Published U.S. Patent Application No. 20050170770) as applied to claim 3 above, and further in view of Spinazzola et al. (Published U.S. Patent Application No. 20030150231) as applied to claim 17 above, and further in view of Ross et al. (U.S. Patent No. 8472183).
Regarding claim 19, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claims 17. 
Roth in view of Johnson and Spinazzola are silent regarding said front space is further used by said front extension frame to accommodate at least one power distribution device or at least one cabling management device. 
However, Ross (Fig. 1, 9-10) teaches a computer system mounting rack (computer system 100), wherein said front space is further used by said front extension frame to accommodate at least one power distribution device (power distribution units 170) or at least one cabling management device (PDU brackets 172).
It would have been obvious to one skilled in the art at the time of the invention to ensure the cabinets have all necessary devices for them to operate by combining prior art elements according to known methods to yield predictable results as taught by Ross into the teachings of Roth because it does no more than yield predictable results of providing a known location for a known component in the computer cabinet, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Regarding claim 20, Roth in view of Johnson and Spinazzola teaches the smart cooling system as claimed in claims 17. 
Roth in view of Johnson and Spinazzola are silent regarding said front extension frame is installed with a power distribution device in said front space, and said power distribution device is provided on one side thereof with a plurality of power supply units 
However, Ross (Fig. 1, 8-10) teaches a computer system mounting rack (computer system 100), wherein said front extension frame is installed with a power distribution device in said front space (power distribution unit 170), and said power distribution device is provided on one side thereof with a plurality of power supply units spaced from each other (see Fig. 1, the power distribution unit 170 is provided on one side of the cabinet), each power supply unit being corresponded to a location reserved for accommodating an electronic equipment in said cabinet (see Fig. 8).
It would have been obvious to one skilled in the art at the time of the invention to ensure the cabinets have all necessary devices for them to operate by combining prior art elements according to known methods to yield predictable results as taught by Ross into the teachings of Roth because it does no more than yield predictable results of providing a known location for a known component in the computer cabinet, since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH M MAY whose telephone number is (571)272-8255.  The examiner can normally be reached on Mon.-Th. 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 5712726785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH M. MAY/Examiner, Art Unit 3762  

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762